Title: To George Washington from Gustavus Scott, 31 October 1796
From: Scott, Gustavus,Thornton, William
To: Washington, George


                        
                            Sir, 
                            Washington 31st October 1796
                        
                        We were favored, by last Mail, with the two inclosed Letters, which are
                            forwarded by the earliest conveyance since their arrival; not having been received until the
                            Saturday’s Mail had been closed—The prospects held out by Messrs Willink are by no means
                            flattering—We inclose an answer to their letter which we presume will readily meet with a
                            conveyance to Amsterdam or Hamburgh; a copy of which Letter is inclosed—Messrs Morris
                            & Nicholson have releived us of 50,000 Dollars of our Bank debt, and we have some
                            reason to expect that they will relieve us of $20,000 more in which case, we shall only owe
                            $12,000, & 10,000$ of that sum yet remains in Bank, undrawn, & is destined
                            to meet the expenditures of the next month. We shall probably be able to raise a further Sum
                            of 5000 Dollars from other Sources, which will carry us to the middle of December, when the
                            building Season will close—The months of Decr & January are those during which we
                            have with most advantage generally contracted for one Year’s supplies of Beef, Pork, Meal,
                            Lime & sundry other articles; on all of which contracts, it is essentially necessary
                            to make considerable advances, & without them, no beneficial contracts can be
                            made—The Bank of Columbia, whilst so much of their capital is absorbed by Morris &
                            Nicholson, in their city affairs, and upon which principle alone they obtain such large
                            discounts, can give us no effectual aid; money, however, is as necessary to our operations
                            in the Winter as summer, and without some supplies by the middle of Decr, our Summer
                            operations will be considerably crippled. We think it therefore,
                            adviseable immediately to lay before you such plans as appear to us most likely to
                            succeed—The reasons given by Messrs Willink why they can at present do nothing at Amsterdam,
                            apply with equal strength to the rest of Europe—We therefore consider that Country as for
                            the present out of the question, and that we must gain our immediate supplies within the
                            United States, or not at all—A Sale of Lots or partial loan appear to be the only means of
                            obtaining the object—We wish Mr Wolcott, with whom we heretofore had a correspondence on the
                            Subject, to renew his application to the Bank of the U. States—Could we obtain from them
                            100,000 Dollars, to be advanced by Instalments of 7000 Dollars ⅌ Month, during the Winter
                            Months, or, until April; and afterwards at the rate of 11000 Dollars per month until the
                            whole shall be drawn; it would be sufficient, with our other resources, to carry us through
                            the ensuing Year—We would readily agree to pay an Interest of 6 ⅌ cent ⅌ annum on the
                            whole Sum borrowed, from the day of the first advance and to draw the money by monthly
                            Instalments, as above proposed—This would, we presume, be convenient to the Bank, and would
                            really yeild them an Interest of at least 8 1/2 ⅌ cent; and we would agree, further, to
                            repay the money loaned, as soon as the foreign Loan is effected—If, however, these terms
                            cannot be obtained, we know not how we can do better than negotiating with the Bank of the
                            United States for $100,000 of the new created Stock, which will sell at a loss of 10 or 12
                            ⅌ ct, one we are very unwilling to sustain; but this will be less injurious than the loss
                            of a Summer’s operations, & Congress cannot complain of a loss which arises from a
                            Sale regulated by their own acts, & which prohibits the Bank from selling at any
                            price less than par—The sooner the result of Mr Wolcots application is known, the better, as
                            we mean, if not successful with the Bank of the United States, to apply to the Legislature
                            of Maryland; who will soon be in session & who will probably lend us Stock on the
                            same terms now proposed to the Bank—We beg leave, also, to submit to your consideration the
                            propriety of offering for Sale at Phila, New York and Boston, through the medium of some
                            respectable Broker at each place, a number of Squares, sufficient to raise 60 or 70,000
                            Dollars, limiting the Sale to certain prices, under which, they shall not be bid off—If
                            successfull, these Sales will greatly facilitate our finances, and, if not, no expense or
                            inconvenience can arise—We have the honor to be, &c.
                        
                            G. Scott
                            W. Thornton
                            A. White
                            
                        
                    